DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species sample well of the test device and subspecies A2 magnetic field that changes over time in the reply filed on 02/21/22 is acknowledged.
During a telephone conversation with Brian Chellgreen, Attorney on  03/07/22 the Examiner informed the applicant that the applicant failed to elect a species of signal output which was required in the restriction mailed 12/21/21.  Applicant stated that they elect a boosted signal as recited in claims 25 and 28-29. Affirmation of this election must be made by applicant in replying to this Office action.   Currently, claims 1-30 are pending.  Claims 3, 6-7, 11, 13, 15-16, 19-20, 23 and 26 are withdrawn as being directed to non-elected species.  It is noted that claims 11, 20 and 23 were previously indicated has being generic however, claims 11, 20 and 23 depend from claim 6 which was subjected to species restriction and therefore claims 11, 20 and 23 are withdrawn as being directed to a nonelected invention.  Accordingly, claims 1-2, 4-5, 8-10, 12, 14, 17-18, 22, 24-25 and 27-30 are under examination.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4-5, 8-10, 12, 14, 17-18, 22, 24-25 and 27-30 are objected to because of the following informalities:  Claim 1 is objected to because the preamble of the claim does not correlate with the body of the claim.  The preamble of the claim recites “a method for detecting an analyte in a sample”.  However, the body of the claim fails to provide a correlation of the measurement with the actual detection of an analyte.  The claim concludes with a step of measuring changes in a magnetic signal detected from the net movement, being either translational or rotational movement, of the magnetizable particles relative to the magnetic field sensor but fails to provide how this measurement does or does not detect the analyte.  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method steps should clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  The dependent claims are objected to as depending upon objected claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 the recitation “the detection and quantitation” there is insufficient antecedent basis for this limitation because claim 1 from which claim 4 depends does not recite anything about quantitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires that the particles are .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims  1-2, 4-5, 8-10, 12, 14, 17-18, 22, 24-25 and 27-30  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 112(d) set forth in this Office action. The closest prior art of record is considered to be Xu et al (US 8,802,057).  Xu et al discloses a method of detecting an analyte comprising conjugating a first magnetic particle to a first ligand to form a first magnetic particle conjugate (binder complex), adding the conjugate to a sample containing target analyte to form a mixture comprising the free conjugate and conjugate-target analyte; measuring a first magnetization of the mixture subjecting the mixture to a first force, measuring a second magnetizable value to the mixture; subtracting the second magnetization value from the first magnetization value (e.g. abstract, col’s 3-5).  However, Xu et al does not teach not suggest changing the magnetic field sufficient to release at least a portion of the magnetizable particles comprising both bound and unbound binder complexes, from their proximity to the magnetic field as currently recited.
Conclusion
No claims are allowed.

Minchole et al (US 6,825,655) discloses methods of detecting changes in the magnetic response of magnetic particles comprising an antibody for an analyte wherein the magnetic particles are contacted with a sample containing the analyte (e.g. abstract, col’s 5-6, Fig. 8).
Danielli et al (Current Pharmaceutical Biotechnology, 2010, 11, pages 128-137) discloses magnetic modulation biosensing for homogeneous detection of biological targets in a sample (e.g. abstract).
Chung et al (Journal of Applied Physics 97, 10R101, 2005, pages 10R101-1 – 10R101-5) discloses biological sensing with magnetic particles using Brownian relaxation.
Heim et al (Journal of Magnetism and Magnetic Maerials 321, 2009, pages 1628-1631).  Heim et al discloses methods of detecting the binding of functionalized magnetic particles with targets in a sample (e.g. abstract, page 1629).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/GARY COUNTS/           Primary Examiner, Art Unit 1641